UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-04049 DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 4/30/2012 ITEM 1. REPORT TO STOCKHOLDERS APRIL 30, 2012 Semiannual Report to Shareholders DWS Core Fixed Income Fund Contents 4 Performance Summary 8 Portfolio Summary 10 Investment Portfolio 18 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 28 Notes to Financial Statements 40 Information About Your Fund's Expenses 42 Summary of Management Fee Evaluation by Independent Fee Consultant 46 Account Management Resources 48 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. The fund may engage in forward commitment transactions which could subject the fund to counterparty and leverage risk. Leverage can magnify losses. In the current market environment, mortgage backed securities are experiencing increased volatility. The fund may lend securities to approved institutions. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary April 30, 2012 (Unaudited) Average Annual Total Returns as of 4/30/12 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 3.29% 7.36% 7.77% 2.02% 3.43% Class B 3.02% 6.55% 7.00% 1.27% 2.66% Class C 2.91% 6.57% 7.01% 1.25% 2.66% Barclays U.S. Aggregate Bond Index+ 2.44% 7.54% 7.06% 6.37% 5.71% Adjusted for the Maximum Sales Charge Class A (max 4.50% load) -1.36% 2.53% 6.13% 1.08% 2.95% Class B (max 4.00% CDSC) -0.98% 3.55% 6.41% 1.09% 2.66% Class C (max 1.00% CDSC) 1.91% 6.57% 7.01% 1.25% 2.66% Barclays U.S. Aggregate Bond Index+ 2.44% 7.54% 7.06% 6.37% 5.71% No Sales Charges Class R 3.15% 7.09% 7.53% 1.78% 3.20% Class S 3.50% 7.57% 8.01% 2.25% 3.58% Institutional Class 3.44% 7.66% 8.10% 2.28% 3.69% Barclays U.S. Aggregate Bond Index+ 2.44% 7.54% 7.06% 6.37% 5.71% ‡Total returns shown for periods less than one year are not annualized. Average Annual Total Returns as of 3/31/12 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 7.75% 7.58% 1.91% 3.53% Class B 6.95% 6.77% 1.14% 2.76% Class C 6.96% 6.78% 1.14% 2.75% Barclays U.S. Aggregate Bond Index+ 7.71% 6.83% 6.25% 5.80% Adjusted for the Maximum Sales Charge Class A (max 4.50% load) 2.91% 5.94% 0.97% 3.05% Class B (max 4.00% CDSC) 3.95% 6.19% 0.97% 2.76% Class C (max 1.00% CDSC) 6.96% 6.78% 1.14% 2.75% Barclays U.S. Aggregate Bond Index+ 7.71% 6.83% 6.25% 5.80% No Sales Charges Class R 7.48% 7.35% 1.67% 3.29% Class S 7.96% 7.78% 2.12% 3.68% Institutional Class 8.06% 7.86% 2.17% 3.79% Barclays U.S. Aggregate Bond Index+ 7.71% 6.83% 6.25% 5.80% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2012 are 1.06%, 1.76%, 1.73%, 1.59%, 0.78% and 0.68% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A, B and C shares for the periods prior to their inception on June 28, 2002, Class R shares on October 1, 2003 and Class S shares on February 1, 2005 are derived from the historical performance of Institutional Class shares of DWS Core Fixed Income Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended April 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with average maturities of one year or more. Net Asset Value and Distribution Information Class A Class B Class C Class R Class S Institutional Class Net Asset Value: 4/30/12 $ 10/31/11 $ Distribution Information: Six Months as of 4/30/12: Income Dividends $ April Income Dividend $ SEC 30-day Yield as of 4/30/12++ % Current Annualized Distribution Rate as of 4/30/12++ % ++ The SEC yield is net investment income per share earned over the month ended April 30, 2012, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yields would have been 1.87%, 1.17% and 1.70% for Class A, B and R shares, respectively, had certain expenses not been reduced. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on April 30, 2012. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 2.26%, 1.47% and 2.01% for Class A, B and R shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Morningstar Rankings — Intermediate-Term Bond Funds Category as of 4/30/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 22 3-Year of 72 5-Year of 97 Class B 1-Year of 48 3-Year of 81 5-Year of 98 Class C 1-Year of 46 3-Year of 81 5-Year of 98 Class R 1-Year of 30 3-Year of 74 5-Year of 97 Class S 1-Year of 15 3-Year of 67 5-Year of 96 Institutional Class 1-Year of 13 3-Year of 66 5-Year of 96 10-Year of 93 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Portfolio Summary (Unaudited) Investment Portfolio as of April 30, 2012 (Unaudited) Principal Amount ($) Value ($) Corporate Bonds 56.9% Consumer Discretionary 4.0% Comcast Corp., 6.4%, 3/1/2040 DIRECTV Holdings LLC, 3.125%, 2/15/2016 News America, Inc., 6.15%, 3/1/2037 Royal Caribbean Cruises Ltd., 7.0%, 6/15/2013 Time Warner Cable, Inc.: 6.75%, 7/1/2018 7.5%, 4/1/2014 Time Warner Entertainment Co. LP, 8.875%, 10/1/2012 Turner Broadcasting System, Inc., 8.375%, 7/1/2013 Videotron Ltee, 144A, 5.0%, 7/15/2022 Consumer Staples 1.3% Altria Group, Inc., 10.2%, 2/6/2039 CVS Caremark Corp., 6.125%, 8/15/2016 Kroger Co., 6.2%, 6/15/2012 Energy 6.7% Anadarko Petroleum Corp., 6.375%, 9/15/2017 Canadian Natural Resources Ltd., 5.15%, 2/1/2013 Enbridge Energy Partners LP, 5.875%, 12/15/2016 Enterprise Products Operating LLC: 4.6%, 8/1/2012 Series M, 5.65%, 4/1/2013 Kinder Morgan Energy Partners LP, 6.5%, 9/1/2039 Magellan Midstream Partners LP, 6.45%, 6/1/2014 Newfield Exploration Co., 5.75%, 1/30/2022 ONEOK Partners LP, 6.15%, 10/1/2016 Petronas Global Sukuk Ltd., 144A, 4.25%, 8/12/2014 Plains All American Pipeline LP: 3.65%, 6/1/2022 4.25%, 9/1/2012 TransCanada PipeLines Ltd., 6.1%, 6/1/2040 Financials 36.6% Anglo American Capital PLC, 144A, 2.15%, 9/27/2013 ASIF Global Financing XIX, 144A, 4.9%, 1/17/2013 Bank Nederlandse Gemeenten NV, 144A, 1.375%, 3/23/2015 Bank of America Corp.: 5.75%, 12/1/2017 5.875%, 1/5/2021 7.375%, 5/15/2014 BB&T Corp.: 2.15%, 3/22/2017 4.75%, 10/1/2012 BHP Billiton Finance U.S.A Ltd., 1.125%, 11/21/2014 Caterpillar Financial Services Corp., 7.15%, 2/15/2019 Citigroup, Inc.: 5.0%, 9/15/2014 5.375%, 8/9/2020 5.5%, 4/11/2013 6.01%, 1/15/2015 6.125%, 11/21/2017 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/Utrect, 3.375%, 1/19/2017 Credit Suisse New York, 5.0%, 5/15/2013 Deutsche Telekom International Finance BV, 144A, 2.25%, 3/6/2017 DNB Bank ASA, 144A, 3.2%, 4/3/2017 Fifth Third Bancorp., 5.45%, 1/15/2017 Ford Motor Credit Co., LLC, 8.0%, 6/1/2014 General Electric Capital Corp.: 2.1%, 1/7/2014 Series A, 6.875%, 1/10/2039 HSBC Bank U.S.A. NA, 4.625%, 4/1/2014 HSBC Finance Corp., 5.5%, 1/19/2016 HSBC Holdings PLC, 6.5%, 5/2/2036 JPMorgan Chase & Co.: 1.529%*, 9/1/2015 2.05%, 1/24/2014 5.125%, 9/15/2014 6.4%, 5/15/2038 Lloyds TSB Bank PLC, 4.2%, 3/28/2017 MBNA Corp., 5.0%, 6/15/2015 MetLife, Inc., 6.4%, 12/15/2036 Metropolitan Life Global Funding I: 144A, 2.5%, 1/11/2013 144A, 5.125%, 4/10/2013 Morgan Stanley: Series F, 5.625%, 9/23/2019 Series F, 6.0%, 4/28/2015 NiSource Finance Corp., 5.4%, 7/15/2014 Nordea Bank AB, 144A, 1.75%, 10/4/2013 Petrobras International Finance Co., 3.875%, 1/27/2016 PNC Funding Corp., 5.25%, 11/15/2015 Prudential Financial, Inc.: Series B, 5.1%, 9/20/2014 6.2%, 1/15/2015 6.2%, 11/15/2040 Royal Bank of Canada, 2.3%, 7/20/2016 (a) Svenska Handelsbanken AB: 144A, 2.875%, 9/14/2012 144A, 4.875%, 6/10/2014 The Goldman Sachs Group, Inc.: 1.527%*, 2/7/2014 6.75%, 10/1/2037 Travelers Companies, Inc., 5.35%, 11/1/2040 U.S. Bank NA: 3.778%, 4/29/2020 6.3%, 2/4/2014 UBS AG of Stamford, 1.466%*, 1/28/2014 Wachovia Bank NA: 0.917%*, 11/3/2014 4.8%, 11/1/2014 Health Care 0.4% Express Scripts Holding Co., Inc., 6.25%, 6/15/2014 Industrials 0.8% CSX Corp., 5.3%, 2/15/2014 Masco Corp., 6.125%, 10/3/2016 Materials 2.2% Barrick Gold Corp., 2.9%, 5/30/2016 Dow Chemical Co., 8.55%, 5/15/2019 Freeport-McMoRan Copper & Gold, Inc., 3.55%, 3/1/2022 International Paper Co., 7.95%, 6/15/2018 Rio Tinto Alcan, Inc., 4.875%, 9/15/2012 Telecommunication Services 3.3% AT&T, Inc.: 4.95%, 1/15/2013 6.55%, 2/15/2039 6.7%, 11/15/2013 Frontier Communications Corp., 7.875%, 4/15/2015 Verizon Communications, Inc., 8.75%, 11/1/2018 Utilities 1.6% Consolidated Edison Co. of New York, 5.7%, 6/15/2040 Dominion Resources, Inc., Series D, 8.875%, 1/15/2019 Duke Energy Corp., 6.3%, 2/1/2014 MidAmerican Energy Holdings Co., 6.125%, 4/1/2036 Total Corporate Bonds (Cost $213,510,929) Mortgage-Backed Securities Pass-Throughs 36.6% Federal Home Loan Mortgage Corp.: 3.0%, with various maturities from 4/1/2026 until 3/1/2027 (b) 3.5%, 6/1/2025 (b) 3.575%*, 5/1/2041 4.0%, with various maturities from 4/1/2040 until 4/1/2042 (b) 4.5%, with various maturities from 3/1/2026 until 3/1/2041 (b) 4.97%*, 11/1/2036 5.0%, with various maturities from 4/1/2030 until 5/1/2042 (b) 5.5%, with various maturities from 10/1/2023 until 5/1/2035 (b) 6.0%, 5/1/2042 (b) Federal National Mortgage Association: 3.5%, with various maturities from 12/1/2025 until 8/1/2041 (b) 5.0%, with various maturities from 5/1/2019 until 11/1/2041 (b) 5.5%, with various maturities from 10/1/2019 until 4/1/2041 (b) 6.0%, with various maturities from 10/1/2022 until 9/1/2037 6.5%, with various maturities from 5/1/2023 until 4/1/2037 (b) Government National Mortgage Association: 3.5%, with various maturities from 8/1/2041 until 10/1/2041 (b) 4.0%, 3/1/2041 (b) 4.5%, with various maturities from 4/1/2040 until 7/15/2040 (b) 5.0%, 4/1/2039 (b) 5.5%, 3/1/2036 (b) 6.5%, with various maturities from 12/15/2023 until 4/20/2024 Total Mortgage-Backed Securities Pass-Throughs (Cost $138,537,287) Asset-Backed 0.8% Home Equity Loans Argent Securities, Inc., "M2", Series 2003-W2, 3.164%*, 9/25/2033 First Franklin Mortgage Loan Asset Backed Certificates: "A2", Series 2006-FF14, 0.299%*, 10/25/2036 "A3", Series 2004-FF10, 0.779%*, 9/25/2034 GSAMP Trust, "A4", Series 2005-WMC1, 0.619%*, 9/25/2035 Total Asset-Backed (Cost $3,027,148) Collateralized Mortgage Obligations 2.7% American Home Mortgage Investment Trust, "2A3", Series 2005-3, 2.355%*, 9/25/2035 Federal Home Loan Mortgage Corp.: "FB", Series 3616, 0.94%*, 12/15/2039 "AI", Series 3763, Interest Only, 3.5%, 6/15/2025 "PI", Series 3773, Interest Only, 3.5%, 6/15/2025 "AI", Series 3730, Interest Only, 4.0%, 11/15/2028 "6", Series 233, Interest Only, 4.5%, 8/15/2035 "CI", Series 3922, Interest Only, 4.5%, 3/15/2041 Federal National Mortgage Association: "1", Series 396, Principal Only, Zero Coupon, 6/1/2039 "PI", Series 2010-151, Interest Only, 4.0%, 5/25/2028 "7", Series 356, Interest Only, 5.0%, 2/1/2035 "8", Series 356, Interest Only, 5.0%, 2/1/2035 Government National Mortgage Association: "AI", Series 2009-125, Interest Only, 4.5%, 3/20/2035 "CI", Series 2011-159, Interest Only, 5.0%, 6/16/2040 "PI", Series 2009-76, Interest Only, 6.0%, 3/16/2039 NCUA Guaranteed Notes, "1A", Series 2010-R1, 0.691%*, 10/7/2020 Structured Adjustable Rate Mortgage Loan Trust, "A3", Series 2005-6XS, 0.619%*, 3/25/2035 Vendee Mortgage Trust: "DI", Series 2010-1, Interest Only, 0.367%*, 4/15/2040 "IO", Series 2011-1, Interest Only, 0.581%*, 9/15/2046 Total Collateralized Mortgage Obligations (Cost $11,653,096) Government & Agency Obligations 11.1% U.S. Government Sponsored Agency 0.6% Federal Home Loan Mortgage Corp., 6.75%, 3/15/2031 U.S. Treasury Obligations 10.5% U.S. Treasury Bonds: 3.125%, 11/15/2041 3.5%, 2/15/2039 3.875%, 8/15/2040 (a) 4.5%, 5/15/2038 U.S. Treasury Inflation-Indexed Bonds: 1.75%, 1/15/2028 2.5%, 1/15/2029 U.S. Treasury Notes: 2.125%, 8/15/2021 (a) 3.125%, 5/15/2021 Total Government & Agency Obligations (Cost $42,336,618) Municipal Bonds and Notes 2.8% Kentucky, Asset/Liability Commission, General Fund Revenue, 3.165%, 4/1/2018 (c) Nashville & Davidson County, TN, Metropolitan Government, Convention Center Authority Revenue, Build America Bonds, Series A2, 7.431%, 7/1/2043 (c) West Virginia, State General Obligation, Jobs Inventory Trust Board: Series A, 144A, Zero Coupon, 6/12/2013 (c) Series C, 144A, Zero Coupon, 7/31/2013 (c) Total Municipal Bonds and Notes (Cost $10,386,098) Preferred Securities 0.4% Financials HSBC Finance Capital Trust IX, 5.911%, 11/30/2035 (Cost $1,333,986) Contracts Value ($) Call Options Purchased 0.0% Options on Exchange-Traded Futures Contracts 10-Year U.S. Treasury Note Future, Expiration Date 5/25/2012, Strike Price $132.0 30 10-Year U.S. Treasury Note Future, Expiration Date 5/25/2012, Strike Price $133.0 50 10-Year U.S. Treasury Note Future, Expiration Date 6/22/2012, Strike Price $131.0 30 Total Call Options Purchased (Cost $73,068) Put Options Purchased 0.0% Options on Exchange-Traded Futures Contracts 10-Year U.S. Treasury Note Future, Expiration Date 5/25/2012, Strike Price $129.5 (Cost $8,035) Shares Value ($) Securities Lending Collateral 4.3% Daily Assets Fund Institutional, 0.24% (d) (e) (Cost $16,505,862) Cash Equivalents 2.1% Central Cash Management Fund, 0.12% (d) (Cost $7,966,635) % of Net Assets Value ($) Total Investment Portfolio (Cost $445,338,762)+ Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of April 30, 2012. + The cost for federal income tax purposes was $445,426,855. At April 30, 2012, net unrealized appreciation for all securities based on tax cost was $9,052,279. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $10,618,475 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,566,196. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at April 30, 2012 amounted to $16,105,464, which is 4.2% of net assets. (b) When-issued or delayed delivery security included. (c) Taxable issue. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. NCUA: National Credit Union Administration Principal Only: Principal Only (PO) bonds represent the "principal only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. Included in the portfolio are investments in mortgage- or asset-backed securities, which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal Home Loan Mortgage Corp., Federal National Mortgage Association and Government National Mortgage Association issues have similar coupon rates and have been aggregated for presentation purposes in the investment portfolio. At April 30, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 10-Year U.S. Treasury Note USD 6/20/2012 2-Year U.S. Treasury Note USD 6/29/2012 40 5-Year U.S. Treasury Note USD 6/29/2012 16 Total unrealized appreciation At April 30, 2012, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 30-Year U.S. Treasury Bond USD 6/20/2012 35 ) Ultra Long U.S. Treasury Bond USD 6/20/2012 5 ) Total unrealized depreciation ) At April 30, 2012, open written options were as follows: Options on Exchange-Traded Futures Contracts Contracts Expiration Date Strike Price ($) Premiums Received ($) Value ($) (f) Put Options 10-Year U.S. Treasury Note Future 5/25/2012 ) 10-Year U.S. Treasury Note Future 5/25/2012 ) Total Written Options ) (f) Unrealized appreciation on written options on exchange-traded futures contracts at April 30, 2012 was $98,589. Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts and written options, at value, please refer to the Derivatives section of Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (g) Corporate Bonds $
